Filed 6/1/16 P. v. Rowland CA2/7
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263543

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA137088)
         v.

RICHARD ROWLAND,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Yvonne T.
Sanchez, Judge. Affirmed.
         David Blake Chatfield, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                           ______________________
       Richard Rowland petitioned on March 23, 2015 to recall his current felony
sentence for violating Health and Safety Code section 11377, subdivision (a), possession
of a controlled substance, to request resentencing as a misdemeanor under Proposition 47,
the Safe Neighborhoods and Schools Act (Pen. Code, § 1170.18).1 On April 9, 2015 the
trial court denied the petition, finding Rowland was ineligible for resentencing under
Proposition 47. Rowland filed a timely notice of appeal.
       We appointed counsel to represent Rowland on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On February 16,
2016 we advised Rowland he had 30 days within which to submit any contentions or
issues he wished us to consider. On March 7, 2016 the notice was returned by the
Folsom State Prison marked “Return To Sender. Not Deliverable As Addressed. Unable
To Forward.” Notations on the returned envelope indicate Rowland may have been
released on PRCS (post-release community supervision).2
       Proposition 47 requires a misdemeanor sentence instead of a felony sentence for
certain drug possession offenses and for petty theft, receiving stolen property and
forging/writing bad checks when the amount involved is $950 or less and requires
resentencing for defendants currently serving felony sentences for the specified crimes
unless the trial court finds an unreasonable public safety risk. (See People v. Shabazz
(2015) 237 Cal. App. 4th 303, 308 & fn. 2.)
       Section 1170.18, subdivision (i), however, provides that persons previously
convicted of any of the offenses listed in section 667, subdivision (e)(2)(C)(iv),
sometimes called “super strikes,” or for an offense requiring registration as a sex offender


1
       All further statutory references are to this code.
2
       When we appointed appellate counsel for Rowland, we directed Rowland “to keep
the court informed of his/her mailing address at all times. If you move, you MUST notify
the clerk of this court immediately; otherwise you may not receive important notices
concerning your appeal.” Rowland has not provided any information regarding his
current address after his apparent release from the Folsom State Prison.

                                              2
under section 290 are not eligible for resentencing. Among the “super strike” offenses is
attempted murder (§§ 187, 664). (See § 667, subd. (e)(2)(C)(iv)(IV).) Rowland was
convicted of attempted murder in June 1994.3 Accordingly, the trial court correctly
concluded he was ineligible for resentencing under Proposition 47.
       We have examined the entire record and are satisfied Rowland’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441-442.)
                                         DISPOSITION
       The order is affirmed.




                                                 PERLUSS, P. J.


       We concur:




              ZELON, J.




              BLUMENFELD, J.*




3
        Rowland, who completed the form Proposition 47 petition without the assistance
of counsel, failed to list his prior felony convictions, as required, and declared, under
penalty of perjury, that “none of my prior convictions disqualify me from eligibility for
the ruling sought.”
*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3